Case 2:20-cv-04764-PSG-AS Document 19-1 Filed 08/24/20 Page 1 of 3 Page ID #:104




      1   Ara Sahelian, Esq., [CBN 169257]
      2   SAHELIAN LAW OFFICES
      3
          23276 South Pointe Dr., Ste 216
          Laguna Hills, CA 92653
      4   Direct : 949 859 9200
      5   email : sahelianlaw@me.com
      6
      7   Attorneys for Gidon A. Lavi; Roberta Kay Lavi
      8
      9                     UNITED STATES DISTRICT COURT
     10                    CENTRAL DISTRICT OF CALIFORNIA
                              (Western Division - Los Angeles)
     11
     12
     13
     14
     15                                          CASE NO.: 2:20-cv-04764-PSG-AS
     16                                          The Honorable Philip S. Gutierrez
           Anthony Bouyer
     17
                       Plaintiff,                DECLARATION OF ARA SAHELIAN
     18
                          vs.                    IN SUPPORT OF REQUEST FOR
     19                                          SPECIAL ACCOMMODATIONS
           Gidon A. Lavi; Roberta Kay
     20
           Lavi                                  Complaint Filed: 5/28/20
     21
     22              Defendants.
     23
                                                 Hearing Date: 8/31/20
                                                 Time: 1:30 PM
     24
     25
     26
     27
     28


            DECLARATION OF ARA SAHELIAN IN SUPPORT OF REQUEST FOR SPECIAL ACCOMMODATIONS - Page 1 -
Case 2:20-cv-04764-PSG-AS Document 19-1 Filed 08/24/20 Page 2 of 3 Page ID #:105




      1      DECLARATION OF ARA SAHELIAN IN SUPPORT OF REQUEST
      2                FOR SPECIAL ACCOMMODATIONS
      3
                  I, Ara Sahelian, Esq., hereby declare and state as follows:
      4
      5           1. I am an attorney licensed to practice law before all the Courts of
      6
            the State of California. I personally know the facts stated herein. If called
      7
      8     upon to testify, I could and would competently testify to those facts and
      9     related facts that I rely upon to establish personal knowledge of the
     10
     11     substantive facts asserted below:
     12           2. I respectfully request an appearance by telephonic conference on
     13
            behalf of Defendants Gidon A. Lavi; Roberta Kay Lavi, for the Motion to
     14
     15     Dismiss, set for August 31 2020 at 1:30 PM.
     16
                  3. The First Street Courthouse presents an unusual challenge. It
     17
     18     requires remote parking at a facility several blocks away; navigating broken
     19
            sidewalks; and going up a steep slope to the entrance of the courthouse.
     20
     21           4. I will need to arrange for special assistance, for someone to help
     22
            push the wheelchair from the parking facility to the courthouse.
     23
     24           5. Further complicating matters is the coronavirus pandemic. Having
     25
            been afflicted with polio at a very young age, my respiratory system is
     26
     27     markedly compromised (at 50% capacity). As a result, I will need to limit
     28


             DECLARATION OF ARA SAHELIAN IN SUPPORT OF REQUEST FOR SPECIAL ACCOMMODATIONS- Page 2 -
    2056
Case 2:20-cv-04764-PSG-AS Document 19-1 Filed 08/24/20 Page 3 of 3 Page ID #:106




      1     my exposure to the virus, “social distancing," in effect, avoiding risks when
      2
            possible.
      3
      4           I declare under penalty of perjury under the laws of the State of
      5
            California, and the United States of America, that the foregoing is true and
      6
      7     correct, and that this declaration was signed by my hand this 8/24/2020, at
      8     Laguna Hills, California.
      9
     10
     11                                         _______________________________
     12                                                                 Ara Sahelian, Esq.
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28


             DECLARATION OF ARA SAHELIAN IN SUPPORT OF REQUEST FOR SPECIAL ACCOMMODATIONS- Page 3 -
    2056
